internal_revenue_service number release date index number -------------------------- -------------------------------- ------------------------------------------------------ ------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eoeg eo3 plr-102794-18 date date legend trust ------------------------------------------------------- state ----------- plans --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- dear ---------------- this letter responds to a letter from your authorized representative dated date requesting a ruling that the trust’s income is excludable from gross_income under sec_115 of the internal_revenue_code code the trust represents the facts as follows facts the state retirement_system which is governed by state law maintains various plans that provide health and welfare benefits to current and retired employees including their beneficiaries of state and political subdivisions of state each plan is authorized and governed by state law each plan maintains a_trust that has elected to participate in the trust the trustee of the trust is the board_of the state retirement_system the board is comprised of members appointed either by the governor of state or a committee of the state legislature the trust is intended as a funding vehicle for the plans and it accepts contributions for holding investment and administration the trustee distributes money from the trust only to provide benefits to employees and retirees entitled to benefits under the plans no part of the trust may be used for any purpose other than providing benefits to covered employees and retirees or to pay reasonable expenses associated with administering the trust and the plans plr-102794-18 the board_of the state retirement_system may amend the trust agreement at any time and in any manner provided the amendment is consistent with state law and sec_115 of the code in no event including upon dissolution will the trust assets be transferred to or revert to an entity that is not a state a political_subdivision of a state or an entity whose income is excludable from gross_income under sec_115 law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision thereof revrul_77_261 1977_2_cb_45 holds that income generated by an investment fund that is established by a state to hold revenues in excess of the amounts needed to meet current expenses is excludable from gross_income under sec_115 because such investment constitutes an essential_governmental_function the ruling states that the statutory exclusion is intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of an entity engaged in the operation of a public_utility or the performance of some governmental function that accrues to either a state or political_subdivision of a state the ruling explains that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and that are within the ambit of a sovereign to conduct revrul_90_74 1990_2_cb_34 holds that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 because the organization is performing an essential_governmental_function the revenue_ruling states that the income of such an organization is excludable from gross_income so long as private interests do not participate in the organization or benefit more than incidentally from the organization the benefit to the employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit the trust’s provision of benefits under the plans constitutes the performance of an essential_governmental_function within the meaning of sec_115 of the code see revrul_90_74 and revrul_77_261 no private interests will participate in or benefit from the operation of the trust other than as providers of goods or services the benefit to employees and retirees is incidental to the public benefit see revrul_90_74 plr-102794-18 in no event including dissolution will the trust’s assets be distributed or revert to any entity that is not a state a political_subdivision of a state or another entity the income of which is excludable from its gross_income by application of sec_115 ruling based on the information and representations submitted on behalf of the trustee we conclude that because the income of the trust derives from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof the trust’s income is excludable from gross_income under sec_115 of the code the ruling contained in this letter is based upon information and representations submitted by or on behalf of the trust and accompanied by a penalty of perjury statement executed by an individual with authority to bind the trust and upon the understanding that there will be no material changes in the facts while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 this letter does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections specifically described and except as expressly provided in this letter no opinion is expressed or implied concerning the tax consequences of any aspects of any transaction or item_of_income discussed or referenced in this letter because it could help resolve questions concerning federal_income_tax status this letter should be kept in the trust's permanent records a copy of this letter must be attached to any_tax return to which it is relevant alternatively if the trust files a return electronically this requirement may be satisfied by attaching a statement to the return that provides the date and control number of this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the trust's authorized representative plr-102794-18 this ruling letter is directed only to the trust sec_6110 provides that it may not be used or cited as precedent sincerely kenneth m griffin branch chief office of the chief_counsel tax exempt government entities
